DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Status of Claims
Claims 1-22 remain pending in this application and are in condition for allowance.  Claims 3, 8-9 and 19-20 are canceled via an Examiner's amendment (see below). 
Terminal Disclaimer
The terminal disclaimer filed and approved on 04/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/489,833 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see remarks, filed 04/11/2022 (Pre-Appeal Brief), with respect to the rejection of the claims under 35 U.S.C. §103 have been fully considered and discussed with applicant and amendments to the claims were agreed upon between Applicant and the Examiner to place the claims in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan Chavka on 05/13/2022.  This application is amended as follows (see strikethrough and underline below).
Claim 1.  A wearable drug delivery device comprising: a housing; a drug storage container positioned at least partially within the housing; and an insertion mechanism positioned at least partially within the housing and including: a delivery member connected or configured to be connected in fluid communication with the drug storage container, the delivery member being moveable between a first position wherein an insertion portion of the delivery member is positioned within the housing and a second position wherein the insertion portion of the delivery member is positioned exterior to the housing for insertion into a patient, a hub operably coupled with the delivery member, a power source configured to generate rotational motion, and a motion conversion mechanism operably coupled with the power source and the hub, the motion conversion mechanism being configured to convert the rotational motion of the power source into linear motion of the hub to move the delivery member between the first position and the second position, wherein operation of the power source causes at least a portion of the motion conversion mechanism to rotate about a rotational axis, the rotational axis being substantially stationary with respect to the housing during rotation of the at least a portion of the motion conversion mechanism, the at least a portion of the motion conversion mechanism slidably engaging at least a portion of the hub during rotation of the at least a portion of the motion conversion mechanism.
Claim 14.  A method comprising: providing a wearable drug delivery device comprising a housing, a drug storage container positioned at least partially within the housing, and an insertion mechanism, the insertion mechanism including a delivery member, a hub operably coupled with the delivery member, a power source configured to generate rotational motion, and a motion conversion mechanism configured to convert the rotational motion of the power source into linear motion of the hub; positioning the housing in contact with a patient; activating the power source to rotate at least a portion of the motion conversion mechanism about a rotational axis to move the delivery member linearly from a first position wherein an insertion portion of the delivery member is positioned within the housing to a second position wherein the insertion portion of the delivery member is inserted into the patient, wherein the rotational axis is substantially stationary with respect to the housing during rotation of the at least a portion of the motion conversion mechanism, the at least a portion of the motion conversion mechanism slidably engaging at least a portion of the hub during rotation of the at least a portion of the motion conversion mechanism; and moving a drug out of the drug storage container into the patient via the delivery member.
Claim 21.  [[The]] A wearable drug delivery device comprising:  a housing; a drug storage container positioned at least partially within the housing; and an insertion mechanism positioned at least partially within the housing and including: a delivery member connected or configured to be connected in fluid communication with the drug storage container, the delivery member being moveable between a first position wherein an insertion portion of the delivery member is positioned within the housing and a second position wherein the insertion portion of the delivery member is positioned exterior to the housing for insertion into a patient, a hub operably coupled with the delivery member, a power source configured to generate rotational motion, and a motion conversion mechanism operably coupled with the power source and the hub, the motion conversion mechanism being configured to convert the rotational motion of the power source into linear motion of the hub to move the delivery member between the first position and the second position, wherein operation of the power source causes at least a portion of the motion conversion mechanism to rotate about a rotational axis, the rotational axis being substantially stationary with respect to the housing during rotation of the at least a portion of the motion conversion mechanism, and wherein the motion conversion mechanism comprises a rotatable member configured to: (i) rotate in a first rotational direction to move the delivery member from the first position to the second position, and (ii) further rotate in the first rotational direction to move the delivery member from the second position to the first position.
Claim 22. [[The]] A method comprising: providing a wearable drug delivery device comprising a housing, a drug storage container positioned at least partially within the housing, and an insertion mechanism, the insertion mechanism including a delivery member, a hub operably coupled with the delivery member, a power source configured to generate rotational motion, and a motion conversion mechanism configured to convert the rotational motion of the power source into linear motion of the hub; positioning the housing in contact with a patient; activating the power source to rotate at least a portion of the motion conversion mechanism about a rotational axis to move the delivery member linearly from a first position wherein an insertion portion of the delivery member is positioned within the housing to a second position wherein the insertion portion of the delivery member is inserted into the patient, wherein the rotational axis is substantially stationary with respect to the housing during rotation of the at least a portion of the motion conversion mechanism; moving a drug out of the drug storage container into the patient via the delivery member; and rotating the at least a portion of the motion conversion mechanism about the rotational axis to move the delivery member linearly from the second position to the first position, wherein the at least a portion of the motion conversion mechanism rotates in a first rotational direction when moving the delivery member linearly from the first position to the second position and rotates in the first rotational direction when moving the delivery member from the second position to the first position.
Examiner’s Statement of Reason for Allowance
Claims 1-22 are allowed.  The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 14 and 21-22 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations:
“the at least a portion of the motion conversion mechanism slidably engaging at least a portion of the hub during rotation of the at least a portion of the motion conversion mechanism” of claim 1 and 14;
“wherein the motion conversion mechanism comprises a rotatable member configured to: (i) rotate in a first rotational direction to move the delivery member from the first position to the second position, and (ii) further rotate in the first rotational direction to move the delivery member from the second position to the first position”  of claim 21 and 
“rotating the at least a portion of the motion conversion mechanism about the rotational axis to move the delivery member linearly from the second position to the first position, wherein the at least a portion of the motion conversion mechanism rotates in a first rotational direction when moving the delivery member linearly from the first position to the second position and rotates in the first rotational direction when moving the delivery member from the second position to the first position” of claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783